third party communication date of communication month dd yyyy cca_2014082508282501 id uilc number release date from sent monday date am to cc bcc subject re proceeding without tmp the tmp remains the tmp under sec_301_6231_a_7_-1 and only he can sign a statute extension for that year you can still solicit information from the tmp for the current_year and he can be designated as a partner with authority to extend the statute as provided under sec_301_6229_b_-1 he can also be designated as tmp for but if the partnership does neither he cannot extend the statute
